t c memo united_states tax_court steven j and terry l namyst petitioners v commissioner of internal revenue respondent docket no filed date jay b kelly for petitioners blaine holiday for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively respondent also determined penalties under section of dollar_figure dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are continued dollar_figure and dollar_figure for and respectively there are four issues for decision first were amounts mr namyst petitioner received from intelligent motion controls inc imc reimbursements under an accountable_plan qualifying under sec_1_62-2 income_tax regs rather than amounts includable in petitioners’ gross_income as compensation we hold the amounts received were includable in petitioners’ gross_income as compensation second were amounts petitioners received for the sale of petitioner’s tools includable in their gross_income we hold that they were third does the 6-year period of limitations under sec_6501 permit respondent’s determination for we hold that it does fourth are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are not findings_of_fact some of the facts are stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in eagan minnesota continued to the tax_court rules_of_practice and procedure petitioners husband and wife filed joint federal_income_tax returns for and petitioner was employed by imc beginning in and during the years in issue imc made motor controls for blood pumps and later developed digital inspection hardware and software for the jewelry industry imc’s products included a patented device to analyze and appraise diamonds petitioner was employed to design and manufacture imc’s products for each of and petitioner received forms w-2 wage and tax statement from imc reporting his wages petitioner’s form_w-2 for reported dollar_figure in gross wages petitioner’s form_w-2 for reported dollar_figure in gross wages the amount reported on petitioner’s form_w-2 represented wages paid to him between january and date john kerkinni was the sole shareholder ceo and president of imc he never took a salary from imc mr kerkinni met petitioner in when they worked together for another corporation in mr kerkinni called petitioner and asked him to come work for imc to develop the equipment to analyze diamonds petitioner did not have an ownership_interest in imc in designing and manufacturing imc’s products petitioner and other imc employees used tools and equipment that petitioner had personally owned for many years petitioner’s old tools in date mr kerkinni approached petitioner and informed him that imc could no longer afford to pay him a salary petitioner claims that at that time he agreed to continue working for imc without a salary petitioner and mr kerkinni agreed that imc would reimburse petitioner for any expenses he paid in performing his duties as an employee the reimbursement payments were to be made whenever and in whatever amounts imc could afford to make them mr kerkinni also agreed that imc would purchase any of petitioner’s old tools that were being used by employees of imc at mr kerkinni’s request petitioner kept an inventory list of the tools and equipment owned by him and used by imc employees and added to the list annually during and petitioner paid expenses related to his work at imc petitioner’s expenses included travel and purchases of new equipment imc issued checks to petitioner between march and date and in and the amounts of these checks were not reported to petitioner on a form_w-2 and petitioners did not report the amounts of the checks on their or federal_income_tax returns the checks from imc were issued almost every month although on different days each month the amounts of the checks varied from dollar_figure date to dollar_figure date and were generally in round numbers petitioner did not receive a statement allocating the amounts of the checks between expense reimbursements and payments for imc’s purchase of petitioner’s old tools respondent determined deficiencies for each of petitioners’ taxable years and in a notice_of_deficiency dated date respondent adjusted petitioners’ income for each year to include the amounts of the checks from imc as a result of respondent’s adjustments to petitioners’ gross_income petitioners were no longer entitled to the earned_income credits claimed on their returns for and the parties stipulated that petitioners are entitled to the child_tax_credit for and respondent also conceded that petitioners were entitled to miscellaneous_itemized_deductions limited under sec_67 to the extent the expenses exceeded percent of petitioners’ adjusted_gross_income for the expenses petitioner paid on behalf of imc in each year on brief respondent conceded an additional dollar_figure of petitioners’ expenses for the only expenses listed by petitioner that were not allowed as miscellaneous_itemized_deductions by respondent in either the notice_of_deficiency or on brief were those made by petitioner before date respondent treated the amounts petitioners received from imc in exchange for petitioner’s old tools as wage income respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 for each year in issue opinion petitioners argue that the checks issued to petitioner by imc between date and date were not wages but were in part reimbursements for the expenses petitioner paid in and and in part proceeds from the sale of petitioner’s tools to imc with respect to the expenses petitioner paid petitioners claim that the reimbursement arrangement between petitioner and mr kerkinni qualifies as an accountable_plan under sec_1_62-2 income_tax regs and that petitioners were not required to include the amounts of the expense reimbursements in their gross_income petitioners also argue that petitioner sold his old tools to imc at reasonable used values set by petitioner totaling dollar_figure and that the amounts that represented the proceeds from these sales were returns of petitioner’s capital and not includable in gross_income respondent argues that it is unreasonable to believe that petitioner agreed to work for imc without a salary or an ownership_interest in the corporation although the arrangement was unusual we reject respondent’s contention petitioner is dedicated to his work and loyal to his friend mr kerkinni the parties do not address the application of sec_7491 or c in the instant case respondent issued the notice_of_deficiency on date and it is possible that respondent's examination of petitioners’ returns for and began after date however petitioners do not argue that the burden_of_proof shifts to respondent under sec_7491 and have not shown that the threshold requirements of sec_7491 were met we decide the issues involving petitioners’ unreported income on a preponderance_of_the_evidence and the burden_of_proof does not affect the outcome we shall first address petitioners’ contention that they were not required to report as gross_income the amounts imc reimbursed petitioner for his expenses which included travel and the purchases of new equipment on behalf of imc we shall then address petitioner’s contention that the remainder of the payments made by imc were returns of petitioner’s capital with respect to the sale of his old tools to imc i accountable_plan sec_61 includes in gross_income all income from whatever source derived sec_62 defines adjusted_gross_income as gross_income minus certain deductions sec_62 allows taxpayers to deduct from gross_income amounts paid_by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer expense reimbursements under an accountable_plan are not reported as wages on the employee’s form_w-2 and are exempt from withholding and payment of employment_taxes sec_1_62-2 income_tax regs in order to qualify as an accountable_plan under sec_62 an arrangement must satisfy the business connection substantiation and return of excess requirements sec_1 c income_tax regs the business connection substantiation and return of excess requirements under sec_1_62-2 e and f income_tax regs are applied on an employee-by-employee basis therefore the failure of one employee to substantiate his expenses would not cause reimbursements to other employees to be treated as made under a nonaccountable_plan sec_1_62-2 income_tax regs a business connection requirement the business connection requirement is satisfied if an arrangement provides advances allowances or reimbursements only for business_expenses that are allowed as deductions under sec_161 through and that are paid_by the employee in_connection_with_the_performance_of_services as an employee of the employer sec_1_62-2 income_tax regs see also 118_tc_467 affd 351_f3d_982 9th cir respondent admits that petitioner was an employee of imc during all of the years in issue in the notice_of_deficiency and on brief respondent allowed deductions under sec_162 for the expenses petitioner paid in_connection_with_the_performance_of_services as an employee of imc a deduction under sec_162 requires that the reported expenses be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs petitioner kept track of the expenses he made carefully even deducting sales_tax from his expense reports when his own personal purchases were on receipts with purchases he made for imc petitioner was dedicated to imc’s business and the work he was doing to develop imc’s products we believe that the expenses he made and listed on the expense reports were directly connected to imc’s business of developing its products therefore we conclude that the business connection requirement was met here b substantiation requirement an arrangement meets the substantiation requirement if it requires that each business_expense be substantiated to the payor within a reasonable period of time sec_1_62-2 income_tax regs a reasonable period of time depends on the facts and circumstances of each arrangement sec_1_62-2 income_tax regs for travel entertainment and other expenses governed by sec_274 the substantiation requirement is fulfilled if the employee provides information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder to the employer sec_1_62-2 income_tax regs sec_274 allows a deduction for expenses of traveling away from home only if an employee substantiates the amount date time place and business_purpose for the travel sec_1 5t b temporary income_tax regs fed reg date for business_expenses not governed by sec_274 the employee must submit information to the employer sufficient to enable the employer to identify the specific nature of each expense and conclude that the expense is attributable to the employer’s business activities for these non sec_274 expenses each of the elements of an expenditure or use must be substantiated to the payor sec_1_62-2 income_tax regs petitioner and mr kerkinni testified that petitioner submitted a list of expenses and receipts to mr kerkinni annually in addition before making expenditures on behalf of imc petitioner would inform mr kerkinni that his work required a certain piece of equipment and with mr kerkinni’s permission he would purchase what was needed petitioner would then show mr kerkinni the receipts mr kerkinni asked petitioner to keep track of and save the receipts petitioner’s lists and receipts were submitted at trial the lists provided by petitioner stated the date vendor description invoice number amount and mileage where relevant for each expenditure each annual list was attached to an envelope containing receipts for the expenses some of petitioner’s expenses were for travel away from home for trade shows and the rest were for expenses not covered by sec_274 ie equipment for imc’s business as described above respondent allowed petitioners deductions from adjusted_gross_income under sec_162 for the and expenses listed in the exhibits submitted at trial these lists of expenses were the lists petitioner created for substantiation of his expenses to mr kerkinni the substantiation rules for business_expense deductions under sec_162 and sec_274 are incorporated by sec_1_62-2 through income_tax regs for the purpose of determining whether a reimbursement arrangement constitutes an accountable_plan in the notice_of_deficiency and on brief respondent accepted petitioner’s lists as proper substantiation under sec_162 and we agree that petitioner has met the substantiation requirements of sec_162 we believe that petitioner’s lists of expenses were also sufficiently detailed to qualify as proper substantiation under the requirements of sec_274 where applicable in order to meet the substantiation requirement of sec_1_62-2 income_tax regs petitioner must have actually submitted his substantiation to imc in order to be reimbursed we have found above that petitioner submitted expense reports to mr kerkinni annually and he showed mr kerkinni the receipts after each expenditure was made petitioner’s records were kept carefully and at the end of each year he submitted an accurate list of his expenditures that petitioner kept mr kerkinni informed of his expenditures when they were made helps to convince us that it was reasonable for petitioner to submit a detailed list only annually c returning amounts in excess of expenses sec_1_62-2 income_tax regs provides that an arrangement meets the third requirement of an accountable_plan if the employee is required to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated when an employer advances money to an employee for anticipated expenses paragraph f of sec_1_62-2 income_tax regs is satisfied only if the amount of money advanced is reasonably calculated not to exceed the amount of anticipated expenditures the advance is made within a reasonable period of when the expenditures are made and any excess of the advance over the substantiated expenses is required to be repaid within a reasonable period after the advance is received the facts and circumstances of each arrangement determine whether an employee is required to return amounts in excess of substantiated expenses id under the arrangement here petitioner was required to get mr kerkinni’s permission before making expenditures_for imc he was also required to submit his receipts to mr kerkinni for reimbursement imc agreed to pay petitioner whatever amounts it could afford to pay as reimbursements there is no evidence that petitioner was required to return any amounts he received that exceeded his expenses although petitioner was required to substantiate expenses the annual reimbursement amounts exceeded petitioner’s expenses if the excess amounts were meant to be advances for anticipated expenses petitioner would make there is no evidence that the advances were calculated to approximate the amounts of the anticipated expenditures the record does not show whether petitioner did in fact return any of the excess amounts to imc based on all the facts available to us we do not believe that the arrangement between petitioner and mr kerkinni required petitioner to return excess amounts to imc therefore the arrangement did not satisfy the returning amounts in excess of expenses requirement of sec_1_62-2 income_tax regs we believe that petitioner and mr kerkinni did come to an agreement about how imc would reimburse petitioner for his expenses however because petitioners have not shown that the reimbursement arrangement satisfied all three of the requirements of sec_1_62-2 it did not qualify as an accountable_plan under sec_62 and sec_1_62-2 income_tax regs therefore the amounts petitioner received from imc in the last months of and in and in excess of the amounts imc paid for petitioner’s tools as described below should be included in petitioners’ gross_income in those years as compensation ii expenses paid in and petitioners argue that expenditures of dollar_figure petitioner made in and were properly excludable from their gross_income in the years covered by the accountable_plan because the amounts were repaid as part of an accountable_plan imc paid petitioner a salary in and but did not reimburse him for expenses during those years because we have found that the arrangement between petitioner and mr kerkinni did not qualify as an accountable_plan in or petitioner’s expenses in and were not part of an accountable_plan in any year 2the record does not show whether petitioners claimed these expenses as miscellaneous_itemized_deductions from their adjusted_gross_income in and iii sale of petitioner’s tools to imc petitioner claims that as a part of his arrangement with mr kerkinni in he agreed to sell his old tools to imc petitioner used his old tools in his work for imc and other employees of imc also used the tools in petitioner brought the tools to imc and allowed it to take ownership and possession of them at that time petitioner agreed with mr kerkinni that he would keep an inventory of the tools that he transferred to imc petitioner updated the inventory list annually as more of his tools were used by imc employees he also agreed to assign a reasonable used value to each tool which values imc accepted as sale prices the record does not show how petitioner arrived at the values he placed on his tools respondent does not dispute that petitioner sold his tools to imc for the amounts petitioner listed in the inventory and that imc took possession of the tools we are convinced that petitioner did sell his old tools to imc petitioners argue that the entire amount imc paid for the tools should be treated as a return_of_capital respondent argues that because petitioners did not establish basis in any of the purchased tools the amount_paid for the tools should be treated as compensation_for services to imc because we have concluded that petitioner did sell his tools to imc we disagree with respondent’s characterization of the proceeds from the sale of the old tools as compensation it is likely that some of petitioner’s old tools qualified as capital assets under sec_1221 and some of the old tools were property used in petitioner’s trade_or_business of being an employee of imc of a character subject_to the allowance for depreciation under sec_167 see 97_tc_670 it is unnecessary for us to distinguish among petitioner’s old tools the result is the same gain from the sale of a capital_asset held longer than year is long-term_capital_gain under sec_1222 and net gain from the sale of property used in a taxpayer’s trade_or_business is treated as long-term_capital_gain under sec_1231 petitioner has shown that he owned all of the old tools for more than year before he first began selling them to imc ie date we believe based on petitioner’s testimony and the photographs the parties submitted of petitioner’s old tools that these were tools petitioner owned for both everyday use and use in his work for many years 3we do not believe that any of the tools petitioner sold to imc during should be characterized as supplies of a type regularly used or consumed by petitioner in the ordinary_course_of_his_trade_or_business within the meaning of sec_1221 any such supplies held or acquired by a taxpayer on or after date are excluded from characterization as capital assets by sec_1221 4we make the distinction between long- and short-term_capital_gain with respect to petitioner’s old tools only imc reimbursed petitioner for the new equipment he purchased for imc during and as part of the continued a taxpayer must establish his cost or adjusted_basis for the purpose of determining gain_or_loss that he must recognize on a sale of property 271_f2d_44 9th cir affg tcmemo_1957_193 brodsky v commissioner tcmemo_2001_240 schaeffer v commissioner tcmemo_1994_ proof of the cost or adjusted_basis is necessary because recovery_of an amount in excess of cost constitutes income 24_tc_322 in certain circumstances we may use the cohan_rule to estimate a taxpayer’s basis in an asset at the time of transfer 39_f2d_540 2d cir group admin premium servs inc v commissioner tcmemo_1996_451 in order for the court to estimate basis the taxpayer must provide some reasonable evidentiary basis for the estimation group admin premium servs inc supra citing 94_tc_337 and 85_tc_731 saykally v commissioner tcmemo_2003_152 here petitioners have not provided any facts or details that permit a reasonable estimate of their basis in the purchased tools petitioner testified that the tools were his older equipment and that he had owned some of them since he was or pictures of each tool were submitted at trial with continued arrangement between petitioner and mr kerkinni petitioner’s list of the tools’ reasonable used values the pictures however were taken on date in preparation for trial and they do not provide evidence of petitioner’s cost when the tools were new the cohan_rule should not be used as a substitute for petitioners’ burden_of_proof reinke v commissioner 46_f3d_760 8th cir citing 540_f2d_427 9th cir affg t c memo affg tcmemo_1993_197 because petitioners have not provided any information that would help us estimate their basis in the tools the cohan_rule is inapplicable consequently the amount_paid by imc for petitioner’s tools should be treated as long-term_capital_gain by petitioners and it is includable in petitioners’ gross_income for the years in which the amounts were received based on the inventory list and petitioner’s credible testimony it appears that petitioner transferred ownership of most of his tools in as a result we shall allocate dollar_figure the total amount imc paid petitioner in to for the sale of the tools the inventory list that petitioner created at the beginning of indicates that he sold dollar_figure worth of old tools to imc in however petitioner was paid only dollar_figure in we believe imc purchased dollar_figure the difference between dollar_figure and dollar_figure worth of tools in the inventory list petitioner created in early indicates that petitioner also sold dollar_figure worth of tools in therefore in total we allocate dollar_figure for the sale of tools to petitioners’ tax_year petitioner’s inventory list indicates that petitioner transferred dollar_figure worth of tools in therefore dollar_figure attributable to the sale of the tools will be allocated to petitioners’ gross_income petitioner sold dollar_figure worth of tools in therefore dollar_figure attributable to the sale of the tools will be allocated to petitioners’ gross_income iv summary of unreported income in summary petitioners improperly failed to report the following amounts in their income year sale of tools compensation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure v period of limitations for generally the commissioner must assess an income_tax deficiency for a specified year within years from the date the taxpayer's return for that year was filed sec_6501 however in cases where a filed return omits_from_gross_income an amount exceeding percent of the amount stated as gross_income on the return sec_6501 provides that the tax may be assessed at any time within years of the filing of the return petitioners argue that the 3-year period of limitations on assessment under sec_6501 applies for their tax_year and that the period expired before respondent issued the notice_of_deficiency on date respondent admits that petitioners filed their return on date however respondent argues that because petitioners underreported their income by more than percent of the amount of gross_income stated on their return the appropriate period of limitations is years pursuant to sec_6501 because we concluded above that petitioners are not entitled to exclude their income from imc in any year as paid under an accountable_plan petitioners underreported their gross_income for by dollar_figure petitioners reported gross_income of dollar_figure on their return twenty-five percent of dollar_figure is dollar_figure therefore the appropriate period of limitations is years under sec_6501 the period of limitations for assessment of petitioners’ taxes did not expire before respondent issued the notice_of_deficiency vi accuracy-related_penalty respondent asserted an accuracy-related_penalty under sec_6662 for each of petitioners’ taxable years and sec_6662 provides that if sec_6662 applies to any portion of an underpayment_of_tax required 5petitioners signed form_872 consent to extend the time to assess tax for their taxable years and to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies as relevant here sec_6662 applies to the portion of any underpayment that is attributable to negligence or disregard of the rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 gowni v commissioner tcmemo_2004_154 the term disregard includes any careless reckless or intentional disregard sec_6662 under sec_6664 an exception is provided to the imposition of a sec_6662 accuracy-related_penalty where a taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability sec_1_6664-4 income_tax regs we have concluded that petitioners were required to report as gross_income the amounts received as reimbursements of petitioner’s substantiated expenses and in exchange for petitioner’s tools our resolution of the issues in this case required careful examination of the relevant laws trial exhibits and testimony petitioners’ omission of the reimbursement income from imc was made in good_faith and with the belief that the reimbursement arrangement would qualify as an accountable_plan it was not unreasonable that petitioners did not report any of the income since the arrangement between petitioner and mr kerkinni provided that petitioner would not receive any reportable wages from imc and petitioner did not receive a form_w-2 for any of the years in issue in addition petitioners’ failure to report the proceeds they received for petitioner’s tools was a result of their belief that the payments did not exceed petitioner’s basis in the tools based on the information they had petitioners made an effort to comply with the tax laws in preparing their returns therefore we conclude that the accuracy-related_penalty is not appropriate and petitioners are not liable for the penalty pursuant to sec_6662 to reflect the foregoing and concessions by respondent decision will be entered under rule
